Jfourtl) Court of
                                          3ntomo, tttcxas

                                           July 24, 2013


                                       No. 04-13-00085-CR


                                     Cody James LORENZ,
                                             Appellant


                                                 v.



                                      The STATE of Texas,
                                             Appellee


                From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 12-0259-CR
                           Honorable W.C. Kirkendall, Judge Presiding



                                          ORDER


        Appellant's brief was originally due on May 17, 2013. On June 4, 2013, we sent a notice
to appellant's retained counsel stating that the brief was late and either the brief or a motion for
extension must be filed. Counsel responded by letter explaining that he is not able to proceed
with the appeal because appellant's mother took appellant's file from his office due to a conflict
involving the appeal.

        Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ABATE this
case to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:


       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
       as may be necessary to assure the effective assistance of counsel, which may include the
       appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
        necessary, the trial court should address this issue even if new counsel is retained or
        substituted before the date of the hearing.